Exhibit 10.3

 

PART-TIME EMPLOYMENT AND TRANSITION AGREEMENT

 

PART-TIME EMPLOYMENT AND TRANSITION AGREEMENT (the “Agreement”), dated as of
October 19, 2005 (the “Effective Date”), by and between priceline.com
Incorporated, a Delaware corporation, with its principal office at 800
Connecticut Avenue, Norwalk, Connecticut 06854 (the “Company”), and Thomas P.
D’Angelo (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive has been employed as the Controller and Chief Accounting
Officer of the Company; and

 

WHEREAS, the parties desire and agree to enter into this Agreement to facilitate
a smooth transition of Executive’s responsibilities;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1.                                       Duration of  Part-Time Employment
Relationship.  On and after December 15, 2005, the Company agrees to employ
Executive on a part-time basis through March 31, 2006 (the “Part-Time Employment
Period”).  In this capacity, Executive shall continue to report to the Chief
Financial Officer of the Company.

 

2.                                       Obligations.  During the Part-Time
Employment Period, Executive shall devote up to ten (10) hours per week to the
Company’s business.  In providing services pursuant to this Agreement, Executive
agrees to act on a timely basis and to use his good faith efforts to perform
those services professionally and diligently.  Executive may perform services
from home.

 

3.                                       Base Salary. During the Part-Time
Employment Period, the Company shall pay Executive a base salary of $35,000. 
Base salary shall be payable in accordance with the usual payroll practices of
the Company.  In addition, Executive shall be paid $120.00 for each hour of work
he does on the Company’s behalf during the Part-Time Employment Period that is
in excess of the ten (10) hour commitment per week set forth in Section 3 above,
provided, that the nature of the additional work and the additional time are
pre-approved in writing by the Company’s Chief Financial Officer.

 


4.                                       2005 BONUS.  EXECUTIVE SHALL BE
ELIGIBLE TO RECEIVE A BONUS FOR SERVICES PERFORMED DURING 2005 AS IF HE HAD BEEN
A FULL-TIME EMPLOYEE OF THE COMPANY FOR ALL OF 2005; PROVIDED, HOWEVER, THE
AMOUNT OF THE BONUS, IF ANY, SHALL BE SUBJECT TO THE COMPLETE DISCRETION OF THE
COMPENSATION COMMITTEE OF THE COMPANY’S BOARD OF DIRECTORS.  ANY BONUS PAYMENT
SHALL BE PAID TO EXECUTIVE BY MARCH 31, 2005.


 


(A)                                  LONG TERM COMPENSATION.  DURING THE
PART-TIME EMPLOYMENT PERIOD, ANY STOCK OPTIONS OR RESTRICTED STOCK HELD BY
EXECUTIVE SHALL CONTINUE TO VEST IN ACCORDANCE WITH THEIR TERMS.  IN ACCORDANCE
WITH THE TERMS OF PRICELINE.COM’S 1999 OMNIBUS PLAN, ANY STOCK OPTIONS THAT ARE
EXERCISABLE ON MARCH 31, 2006 (THE “SEPARATION DATE”) SHALL REMAIN EXERCISABLE
UNTIL THE DATE THAT IS 90 DAYS AFTER SUCH SEPARATION DATE, ON WHICH DATE THEY
SHALL EXPIRE.  ANY STOCK OPTIONS SCHEDULED TO VEST AFTER THE SEPARATION DATE
SHALL NOT BE EXERCISABLE, AND SHALL EXPIRE AT THE CLOSE OF BUSINESS ON SUCH
DATE.  EXECUTIVE SPECIFICALLY ACKNOWLEDGES, UNDERSTANDS AND AGREES THAT HE IS
NOT ENTITLED TO RECEIVE, AND HEREBY GIVES UP ANY RIGHT TO, THE FUTURE ISSUANCE
OF ANY PRICELINE.COM INCORPORATED EQUITY, INCLUDING, WITHOUT LIMITATION, STOCK
OPTIONS OR RESTRICTED STOCK.


 

(b)                                 Employee Benefits.  The Company shall
continue Executive’s medical and dental insurance coverage during the Part-Time
Employment Period, at the same level as he would have received had

 

--------------------------------------------------------------------------------


 

he been employed by the Company as a full-time employee during the Part-Time
Employment Period, provided that Executive makes the periodic benefit payments
required of other employees of the Company.

 

5.                                       Company Policies.  Executive agrees
that during the Part-Time Employment Period, he shall continue to abide by all
of the Company policies in existence on the Effective Date and shall not work
for or on behalf of any of the following companies or their successors:  (i) any
travel businesses of InterActive Corporation; (ii) Expedia, Hotels.com &
Hotwire; (iii) Sabre Group and Travelocity; (iv) any companies or divisions
owned or controlled by Cendant’s Travel Distribution Services (a subsidiary of
Cendant Corporation) including, without limitation,  Orbitz, CheapTickets,
Lodging.com, the Neat Group  and Galileo.

 

6.                                       Section 409(A) of the Internal Revenue
Code of 1986.  Notwithstanding any other provision contained in this Agreement
to the contrary, the parties shall, in good faith, take any and all reasonable
actions necessary to amend this Agreement to the extent necessary to comply with
the requirements under Section 409A of the Internal Revenue Code of 1986, as
amended, in order to ensure that any amounts paid or payable hereunder are not
subject to any additional income taxes thereunder while maintaining to the
maximum extent practicable the original intent of this Agreement.

 

7.                                       Miscellaneous.

 

(a)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
Connecticut without reference to principles of conflict of laws.

 

(b)                                 Entire Agreement/Amendments.  This Agreement
and the instruments contemplated herein, contain the entire understanding of the
parties with respect to the employment of Executive by the Company and
supersedes any prior agreements between the Company and Executive.  There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein and therein.  This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

 

(c)                                  Assignment.  This Agreement shall not be
assignable by Executive.  This Agreement shall be assignable by the Company only
to an acquirer of all or substantially all of the assets of the Company,
provided such acquirer promptly assumes all of the obligations hereunder of the
Company in a writing delivered to the Executive and otherwise complies with the
provisions hereof with regard to such assumption.

 

(d)                                 Successors; Binding Agreement; Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees legatees and permitted assignees of the parties
hereto.

 

(e)                                  Withholding Taxes.  The Company may
withhold from any and all amounts payable under this Agreement such Federal,
state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

(f)                                    Counterparts.  This Agreement may be
signed in counterparts (including via facsimile), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

(g)                                 Headings.  The headings of the sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

priceline.com Incorporated

 

 

 

 

 

By:

/s/ Robert J. Mylod Jr.

 

 

 

Robert J. Mylod Jr.

 

 

Chief Financial Officer

 

 

 

 

 

 

/s/ Thomas P. D’Angelo

 

 

 

Thomas P. D’Angelo

 

--------------------------------------------------------------------------------